Exhibit 10.3






ADIENT FLEXIBLE PERQUISITES PROGRAM
        Effective June 4, 2019


The Flexible Perquisite Program is designed for employees in bands E0, E1 and E2
(referred to herein as participants) as part of their compensation.


Flexible Perquisites Allowance


An amount equal to 5% of the participant’s gross base salary for the pay period
will be added to the participant’s paycheck each pay period. The intent is that
the participant use this amount to cover private club dues, personal tax
preparation or other financial planning expenses, and other personal expenses
that are not reimbursable under the company’s business expense reimbursement
policy. Unless requested by the company, the participant need not submit proof
to the company regarding how the 5% allowance is spent. For participants subject
to U.S. taxation, this amount is considered compensation to the participant,
will be reported on the participant’s Form W-2 and withholding taxes will apply.
For participants subject to taxation outside the U.S., the 5% amount will be
reportable compensation and taxes will be withheld to the extent required by
applicable tax rules.


Upon termination of employment for any reason, the participant’s final paycheck
will include this 5% amount with respect to base salary earned through the last
day of employment, and no further amounts hereunder will be due or payable.


Executive Physical


Participants are encouraged to obtain a physical each year. The company will
reimburse the participant for the cost of the physical, capped at $3,000 per
calendar year. The participant must provide a copy of the physician’s bill to
the Vice President - Total Rewards in order to obtain reimbursement. This
benefit will be reportable as taxable compensation and taxes will be withheld to
the extent required by applicable tax rules.


Upon termination of employment for any reason, this benefit will cease. If a
participant has incurred expenses for a physical that was performed before the
date of termination of employment, and if such expenses have not yet been
reimbursed as of the date of such termination, then such expenses will be
reimbursed up to the maximum described above.


Car Leasing


Participants hired on or after October 1, 2018 are not eligible for a
company-provided car. Participants who are U.S. employees in band E2 or higher
and who were hired prior to October 1, 2018 (referred to herein as grandfathered
participants) were eligible for a company-provided car through the separate car
leasing policy. Beginning on June 4, 2019, this benefit is being phased out for
grandfathered participants such that, as each existing car lease expires, it is
not being renewed and the affected grandfathered participant is instead
receiving a one-time increase in his or her annual base salary rate, effective
upon such lease expiration, in an amount approved by the Compensation Committee
of the Board of Directors to offset the loss of the benefit.


Effect of Program Amounts on Other Plans


Any payments made under the program, or any program benefit treated as
compensation pursuant to applicable tax rules, will not be counted for purposes
of any bonus calculation and is not considered “pensionable earnings.”


Changes to Program


The Compensation Committee of the Board of Directors reserves the right to
modify or terminate this program at any time.





